Citation Nr: 1825343	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 745	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right lung pulmonary embolism, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a disability rating higher than 30 percent for right lung pulmonary embolism.

In a January 2015 statement, the Veteran indicated that he wished to withdraw his request to be scheduled for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

Throughout the time period on appeal, the Veteran's service-connected pulmonary embolism required management with anticoagulant therapy.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for pulmonary embolism have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code (DC) 6817 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2012.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The AOJ has obtained the Veteran's VA treatment records and he has been provided with adequate VA examinations to determine the severity of the pulmonary embolism.  Although the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, with a disability onset date in July 2014, the Board is, herein, awarding the Veteran the highest disability rating available for the right lung pulmonary embolism absent a finding of evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.  The evidence of record, including VA examination reports, does not show that the Veteran has presented with these manifestations, and there is no indication that there is any evidence in the SSA records relevant to this question. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").

Additionally, while the award of SSA disability benefits connotes impairment in employability, the Veteran has been awarded a total rating based on individual unemployability (TDIU) due to service-connected disability, effective August 5, 2014, the day after his last reported day of full-time employment.  Consequently, a remand to obtain the SSA records is not warranted before deciding this increased raring claim.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

There is no indication that additional evidence is available or required for a fair adjudication of the claim that is the subject of this appeal.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Increased Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's right lung pulmonary embolism is currently assigned a 30 percent disability rating under the provisions of 38 C.F.R. § 4.97, DC 6817.  DC 6817 is used to rate pulmonary vascular disease.  A noncompensable (0 percent) rating contemplates being asymptomatic, following resolution of pulmonary thromboembolism.  A 30 percent rating is assigned for being symptomatic, following resolution of acute pulmonary embolism.  A 60 percent rating contemplates chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent rating contemplates primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

In this case, the evidence of record reflects that the Veteran has continuously taken anticoagulant medications, including Warfarin (also under the brand name Coumadin) and Enoxaparin, since first experiencing a pulmonary embolism following knee surgery in 2006.  Thus, the Veteran has required the use of anticoagulant medication throughout the entire appeal period.

An August 2012 VA examination report indicated that the primary symptoms associated with the Veteran's pulmonary embolism included shortness of breath with walking one-half block, one pillow orthopnea, and mid-chest pains without exertion.  The report did not address his anticoagulant medication.

In the report of an August 2015 VA contracted examination, the examiner indicated that the Veteran had symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  Later in the report, however, the examiner noted that the Veteran's condition had not resolved since VA medical personnel continued to prescribe him with Coumadin for anticoagulation.  The examiner also indicated that the results of pulmonary function testing (PFT) reflected the Veteran's current pulmonary function.  These included findings of FEV-1 at 85 percent predicted, FVC at 81 percent predicted, and FEV-1/FVC at 82 percent predicted.  

In his December 2012 notice of disagreement and September 2014 substantive appeal (on VA Form 9), the Veteran contended that he had a chronic condition, and that he had required the use of anticoagulants since 2006.  

Based on the foregoing medical and lay reports, the evidence is at least evenly balanced as to whether the Veteran has chronic pulmonary embolism, requiring the use of anticoagulant therapy.  Based on this evidence, the Board finds that evidence supports the assignment of a 60 percent disability rating for the entire appeal period.  A higher 100 percent rating, however, is not warranted where there is no evidence indicating that the Veteran has primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  

Given the PFT findings in the August 2015 VA examination report, the Board has considered the applicability of other rating criteria based on PFT results.  In order to warrant even a minimum 10 percent rating under the criteria based on PFT, however, he would have to be found to have an FEV-1 or FEV-1/FVC level of 80 percent predicted or less.  See, e.g., 38 C.F.R. § 4.97, DC 6600.  Thus, a higher rating is not warranted based on PFT results.

The Board has also considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's right lung pulmonary embolism presents an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  He requires the constant use of anticoagulant medication, and which is indicative of chronic pulmonary embolism.  The required use of anticoagulant therapy further indicates more severe disability than what would indicated by his PFT results or by his reported shortness of breath and orthopnea.   As the criteria contemplate the Veteran's manifested symptoms, the Board need not consider whether the right lung pulmonary embolism has caused marked interference with employment for purposes of an extraschedular rating.

As a final point, the matter of a veteran's entitlement to TDIU may be considered as a component of a rating claim when such is expressly raised by the veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the record reflects that a TDIU is in effect as of August 5, 2014, the day following the Veteran's last day of full-time employment, and that he otherwise maintained full-time employment prior to that date.  Thus, the matter of the Veteran's entitlement to a TDIU for any early portion of the appeal period considered herein has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim decided herein.

For the foregoing reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent disability rating, but no higher, is warranted for right lung pulmonary embolism for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  The preponderance of the evidence is, however, against a finding that the Veteran is entitled to a disability rating higher than 60 percent at any point during the appeal period.

ORDER

Entitlement to a 60 percent disability rating for right lung pulmonary embolism is granted, subject to the rules and regulations governing payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


